Case 1:20-cv-23804-DPG Document 1 Entered on FLSD Docket 09/14/2020 Page 1 of 18



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                        MIAMI DIVISION

     SHANNON DALTON, for herself and on
     behalf of those similarly situated,

                    Plaintiff,                        CASE NO.:

     vs.

     CLEVELANDER OCEAN, LP, a
     Foreign Limited Partnership, itself, and as
     successor-in-interest to 2K Clevelander,
     LLC, a Foreign Limited Liability
     Company,

                    Defendant.
                                           /

           COLLECTIVE ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

            Plaintiff, SHANNON DALTON (“Plaintiff”) brings this action on behalf of

     herself and other current and former similarly situated employees and files this Collective

     Action Complaint against Defendant, CLEVELANDER OCEAN, LP, a Foreign Limited

     Partnership, itself, and as successor in interest to 2K CLEVELANDER, LLC

     (“Defendant” or “CLEVELANDER”), and states as follows:

                                        INTRODUCTION

            1.      Congress designed the FLSA to remedy situations “detrimental to the

     maintenance of the minimum standard of living necessary for health, efficiency, and

     general well-being of workers.” 29 U.S.C. § 202(a). To achieve this broad remedial

     purpose, the FLSA establishes minimum wage and overtime requirements for covered

     employees.    29 U.S.C. §§ 206, 207.          These provisions, coupled with an effective

     integrated cause of action within the FLSA, prevent employers from pilfering the wages
Case 1:20-cv-23804-DPG Document 1 Entered on FLSD Docket 09/14/2020 Page 2 of 18



     rightfully earned by their employees. See Billingsley v. Citi Trends, Inc., 2014 WL

     1199501 (11th Cir. Mar. 25, 2014).

            2.      This is a collective action brought pursuant to 29 U.S.C. § 216(b) and by

     Plaintiff, individually and on behalf of all other similarly situated persons employed by

     Defendant arising from Defendant’s willful violations of the Fair Labor Standards Act

     (“FLSA”), 29 U.S.C. § 201, et seq.

            3.      Defendant owns and operates the Clevelander South Beach Hotel and Bar,

     located at 1020 Ocean Drive, Miami Beach, Florida in Miami-Dade County, Florida.

            4.      Defendant employed Plaintiff and other similarly situated bartenders

     and/or servers but failed to pay them the appropriate minimum wages and overtime pay

     under the FLSA.

            5.      In the three years prior to the filing of this Complaint, Defendant

     purported to charge an amount to each of its customers which it characterized as a

     “service charge.” However, the customer could increase, decrease, or refuse to pay the

     so-called “service charge.” As such, the “service charge” is discretionary, and was really

     a tip, which is, and was, the property of Plaintiff and those similarly situated.

            6.      Defendant retained 100% of the “service charges,” and paid Plaintiff and

     those similarly situated only amounts derived from the “service charges,” which it called

     “commissions,” rather than any direct or defined hourly wage. To be clear, Defendant

     did not pay Plaintiff or those similarly situated a direct or defined hourly wage for each

     hour worked.

            7.      The amounts Defendant characterized as commissions do not qualify as

     bona fide commissions under the FLSA.




                                                   2
Case 1:20-cv-23804-DPG Document 1 Entered on FLSD Docket 09/14/2020 Page 3 of 18



            8.      As an employer, Defendant is not entitled to retain any employee tips. As

     such, in retaining Plaintiff’s tips, as well as the tips of those similarly situated, Defendant

     violated, and continues to violate, the FLSA and its implementing regulations, applicable

     to tipped employees.

            9.      Defendant did not pay any overtime premiums to Plaintiff or those

     similarly situated for those hours over forty in a workweek which they worked.

            10.     Defendant did not pay Plaintiff and those similarly situated the applicable

     minimum wage for each week/hour that they worked.

            11.     Defendant’s practice of failing to pay its tipped bartenders and/or servers

     pursuant to 29 U.S.C. § 203(m), violates the FLSA.

            12.     Plaintiff brings a collective action to recover all improperly withheld tips

     and the unpaid minimum and overtime wages owed to her and all other similarly situated

     bartenders and/or servers, current and former, of Defendant who worked at the

     Clevelander South Beach Hotel and Bar at any time during the three year period before

     this Complaint was filed up to the present (“those similarly situated” or “Putative

     Members”). These Putative Members should be informed of the pendency of this action

     and apprised of their rights to join in the manner envisioned by Hoffman-La Roche Inc. v.

     Sperling, 493 U.S. 165 (1989) and its progeny.

                                  JURISDICTION AND VENUE

            13.     Jurisdiction in this Court is proper as this is a claim for unpaid wages under

     the FLSA to obtain: (i) declaratory relief; (ii) a judgment against Defendant as to liability;

     (iii) recover unpaid back wages; (iv) an additional equal amount in liquidated damages; and

     (v) to recover reasonable attorneys’ fees and costs.




                                                    3
Case 1:20-cv-23804-DPG Document 1 Entered on FLSD Docket 09/14/2020 Page 4 of 18



              14.    The jurisdiction of the Court over this controversy is based upon 29 U.S.C.

     §216(b) and 28 U.S.C. § 1331.

              15.    Venue is proper in the Southern District of Florida because Plaintiff resides

     within the District, Defendant maintains business operations within this District,1 and a

     substantial portion of the events forming the basis of this suit occurred in this District.

              16.    This action is intended to include each and every tipped and/or hourly paid

     bartender and/or server who worked for Defendant at any time within the past three (3)

     years.

                                                PARTIES

              17.    At all times material to this action, Plaintiff was, and continues to be, a

     resident of Miami Dade County, Florida within the Southern District of Florida.

              18.    Upon information and belief, Defendant Clevelander Ocean, LP, was and

     continues to be, a Foreign Limited Partnership.

              19.    Upon information and belief, Defendant’s business operations are/were

     located in Miami-Dade County, Florida and Defendant regularly conducted business in

     this jurisdiction.

              20.    2k Clevelander, LLC, was engaged in the same business that Clevelander

     Ocean, LP, currently operates, and both entities operated the business at the same address

     at 1020 Ocean Drive.

              21.    Clevelander Ocean, LP, used the same employees that 2k Clevelander,

     LLC, used and experienced no break in operations between closure of 2k Clevelander,
     1
       Defendant maintained active business operations in this District until July 2020, when it
     temporarily closed due to the COVID-19 pandemic. The Company remains an “active”
     corporation with the Florida Department of Corporations, and Defendant continues to pay
     operating expenses for the property. As such, its operations are ongoing. Moreover,
     while the practices described herein have been temporarily halted due to the closure,
     Plaintiff expects that same will resume when Defendant re-opens.

                                                     4
Case 1:20-cv-23804-DPG Document 1 Entered on FLSD Docket 09/14/2020 Page 5 of 18



     LLC, and opening of Clevelander Ocean, LP; the same equipment and methods of

     production were used by Clevelander Ocean, LP as were previously used by 2k

     Clevelander, LLC; and the same services were offered by Clevelander Ocean, LP, that

     were previously offered by 2k Clevelander, LLC.

            22.     Based on the foregoing allegations, Clevelander Ocean, LP, is a successor

     in interest to 2k Clevelander, LLC, and is equally liable to Plaintiff and those similarly

     situated for the debt of 2k Clevelander, LLC.

             23.    At all times material to this action, Plaintiff was an “employee” of

     Defendant within the meaning of the FLSA.

            24.     Plaintiff, Shannon Dalton was employed by the Defendant from

     approximately November 2019 to March 2020, performing bartender and/or server duties

     for Defendant in its business located at 1020 Ocean Drive, Miami Beach, Miami-Dade

     County, Florida. Dalton’s consent to file this action pursuant to 29 U.S.C. § 216(b) is

     filed as Exhibit A to this Complaint.

             25.    At all times material to this action, Defendant was Plaintiff’s “employer”

     within the meaning of the FLSA.

             26.    In the three years preceding this Complaint, Defendant has been an

     “employer” within the meaning of the FLSA.

             27.    In the three years preceding this Complaint, Defendant has been an

     enterprise engaged in the “handling, selling, or otherwise working on goods and materials

     that have been moved in or produced for commerce by any person” within the meaning

     of the FLSA.

             28.    Based upon information and belief, the annual gross revenue of Defendant

     was in excess of $500,000.00 per annum in the three years preceding this Complaint.


                                                 5
Case 1:20-cv-23804-DPG Document 1 Entered on FLSD Docket 09/14/2020 Page 6 of 18



                 29.   At all times material to this action, Defendant had two (2) or more

     employees handling, selling, or otherwise working on goods or materials that had been

     moved in or produced for commerce such as cash registers, telephones, napkins, plates,

     cups, liquor, knives, chairs, and tables, which were used directly in furtherance of

     Defendant’s commercial activity of running The Clevelander South Beach Hotel and Bar.

             30.       At all times material hereto, the work performed by the Plaintiff was

      directly essential to the business performed by Defendant.

                                      STATEMENT OF FACTS

                 31.   Plaintiff is an “employee” within the meaning of the FLSA.

                 32.   Plaintiff, Shannon Dalton was employed by the Defendant from

     approximately November 2019 to March 2020.

                 33.   Defendant hired DALTON to work as a non-exempt server/bartender for

     Defendant’s company, a hotel, bar and restaurant, at its location in Miami Beach, Miami

     Dade County, Florida.

                 34.   DALTON was employed by Defendant in this position until March 2020.

                 35.   Plaintiff’s job duties included serving food and beverages to customers.

                 36.   Defendant did not claim any tip credit related to Plaintiff’s employment.

                 37.   Defendant failed to compensate Plaintiff Florida minimum wage in

     violation of the FLSA.

                 38.   Defendant charged an amount to customers that it characterized as a

     “service charge.” However, the customer may increase, decrease, or refuse to pay this

     purported “service charge.”.

                 39.   As such, the service charge is discretionary and was really a tip or

     gratuity.


                                                    6
Case 1:20-cv-23804-DPG Document 1 Entered on FLSD Docket 09/14/2020 Page 7 of 18



             40.     These tips or gratuities were the property of, and should have been

     retained by, Plaintiff and those similarly situated.

             41.    Defendant retained 100% of the service charges/tips.

             42.    The service charges/tips are a key part of how Plaintiff’s and similarly

     situated employees’ pay was calculated.

             43.    Defendant paid Plaintiff and those similarly situated an amount that it

     characterized as a “commission.”

             44.    Plaintiff and those similarly situated only received the purported

     “commission,” rather than a defined hourly or direct wage for those hours worked as

     bartenders/servers.

             45.    Plaintiff’s only compensation for all hours worked in a work week

     including overtime hours was the purported “commission” paid by Defendant.

             46.    Defendant did not pay any overtime premiums for hours over forty in a

     workweek to Plaintiff or those similarly situated.

             47.    At all times relevant hereto Defendant did not permit Plaintiff to retain all

     of her tips. Instead, Defendant pooled the tips, and retained certain amount for its own

     use.

             48.    Defendant’s retention of a portion of its bartenders’ and/or servers’ tips, is

     unlawful under the FLSA. Therefore, Defendant was/is required to disgorge to Plaintiff

     and those similarly situated to Plaintiff any amounts unlawfully retained or distributed.

             49.    In addition, because all of the wages of Plaintiff and those similarly

     situated were paid from their own tips, Plaintiff and the Putative Members never received

     a direct wage from Defendant, and are entitled to receive the applicable minimum wage

     for each hour worked.


                                                   7
Case 1:20-cv-23804-DPG Document 1 Entered on FLSD Docket 09/14/2020 Page 8 of 18



             50.    Plaintiff and those similarly situated did not earn at least the applicable

     statutory minimum wage for all hours worked during one or more workweeks.

             51.    Plaintiff and those similarly situated were/are entitled to the applicable

     statutory minimum wage.

             52.    Defendant had a common pay policy and/or pay practice which violates

     the FLSA in that it failed to compensate its servers and bartenders at least the statutory

     minimum wage for all hours worked per week as a result of:

                a. Improperly keeping 100% of the service charges/tips rightfully owned by

                    Plaintiff and those similarly situated;

                b. Requiring its bartenders and/or servers to share service charges/tips with

                    the business; and

                c. Failing to pay any direct wage, and instead paying only an amount

                    purported to be a “commission” derived 100% from employee tips.

             53.    In various workweeks in the three years preceding the filing of this

     Complaint, Plaintiff and other bartenders and/or servers worked for Defendant in excess

     of forty (40) hours within a workweek.

             54.    Defendant did not compensate Plaintiff or other bartenders and/or servers

     at time and one-half the minimum allowable rate of hourly pay for their overtime hours,

     or at time and one-half of any other amount that is determined to be the “regular rate of

     pay.”

             55.    In fact, Defendant paid no overtime premiums to Plaintiff or the Putative

     Members at all.

             56.    Due to the policies and practices described above, during the three years

     preceding the filing of this Complaint, Defendant failed to compensate Plaintiff and those


                                                   8
Case 1:20-cv-23804-DPG Document 1 Entered on FLSD Docket 09/14/2020 Page 9 of 18



     similarly situated to Plaintiff at a rate of one and one-half their regular rate of pay, or

     even at the minimum allowable overtime rate of pay, for all hours worked in excess of

     forty (40) hours in a single workweek.

             57.    Plaintiff and those similarly situated to Plaintiff who worked for

     Defendant in the three years prior to the commencement of this lawsuit should be

     compensated at the rate of one and one-half their regular rate of pay for those hours that

     they worked in excess of forty (40) hours per workweek, which must, at a minimum, be

     one and a half times the lowest lawful minimum wage, as required by the FLSA.

             58.    Defendant has violated Title 29 U.S.C. §203 and 206 during the three

     years preceding the filing of the Complaint in this matter, in that:

                a. Defendant has failed to pay Plaintiff and those similarly situated to her
                   proper minimum wage for all of the hours worked for Defendant as required
                   by the FLSA;

                b. Defendant unlawfully retained tips that were the property of Plaintiff and
                   those similarly situated; and

                c. No payments, or insufficient payments and/or provisions for payment,
                   have been made by Defendant to properly compensate Plaintiff and those
                   similarly situated to Plaintiff at a rate equal to the applicable minimum
                   wage, for all hours worked, because Defendant compensated these
                   employees entirely through their own tips.

             59.    Defendant has violated Title 29 U.S.C. §207 during the three years

     preceding the filing of this Complaint, in that:

                a. Plaintiff and one or more of those similarly situated to Plaintiff worked in
                   excess of forty (40) hours per workweek during their employment with
                   Defendant; and

                b. No payments, or insufficient payments and/or provisions for payment,
                   have been made by Defendant to properly compensate Plaintiff and those
                   similarly situated to Plaintiff at the statutory rate of one and one-half their
                   regular rates of pay for all hours worked in excess of forty (40) hours per
                   workweek as provided by the FLSA, which rate must, at a minimum, be
                   no less than one and one-half times the lowest lawful minimum wage.



                                                   9
Case 1:20-cv-23804-DPG Document 1 Entered on FLSD Docket 09/14/2020 Page 10 of 18



             60.    Defendant knowingly, willfully, or with reckless disregard carried out its

     illegal pattern or practice of failing to pay proper minimum wage and overtime

     compensation with respect to Plaintiff and those similarly situated, as Defendant knew or

     with reasonable diligence should have known that Plaintiff and other bartenders and/or

     servers should be paid at least the minimum wage for all hours worked; that these

     employees were entitled to be paid for all of their overtime hours at an overtime rate;

     that Defendant was not permitted to retain any portion of employee tips; that its “service

     charges” were subject to such discretion that they were, in fact, gratuities which were the

     property of the servers and bartenders; and that Defendant’s “commission” payments

     were not part of a bona fide commission system, such that they did not qualify Defendant

     for any exemption to the FLSA’s requirement to pay overtime premiums.

             61.    Defendant is the successor in interest to 2K Clevelander, LLC, which

     maintained the same payment scheme regarding “service charges” and “commissions”

     described above, and which was sued no less than five times for violations of the FLSA.

     Further, 2K Clevelander failed to prevail in any matter on summary judgment, or

     otherwise, that the payment scheme described above is lawful.

             62.    Having conducted diligence prior to its purchase of the Clevelander Hotel,

     Defendant would have undoubtedly been familiar with the myriad FLSA litigation then

     pending against 2K Clevelander, LLC.

             63.    In fact, several of the prior litigations were settled at the same time that

     Defendant purchased the business from 2k Clevelander, LLC, suggesting that the

     lawsuits were resolved in connection with the sale.

             64.    Rather than change the payment scheme after purchasing the business

     from 2k Clevelander, LLC, Defendant maintained the same payment scheme, including


                                                 10
Case 1:20-cv-23804-DPG Document 1 Entered on FLSD Docket 09/14/2020 Page 11 of 18



     those aspects which were specifically found would violate the FLSA if proven true.

             65.    Upon information and belief, Defendant did not rely upon the advice of

     counsel in maintaining the pay structures of Plaintiff and those similarly situated.

             66.    Defendant failed and/or refused to properly disclose or apprise Plaintiff of

     her rights under the FLSA.

             67.    The additional persons who may join this action are those similarly

     situated to Plaintiff, who also were not paid appropriate minimum and overtime wages

     due to Defendant’s policies and practices described above.

                           COLLECTIVE ACTION ALLEGATIONS

             68.    As part of their regular business practices, Defendant intentionally,

     willfully and repeatedly harmed Plaintiff and Putative Members by engaging in a pattern,

     practice, or policy of violating the FLSA on a collective wide basis, as described above.

            69.     Plaintiff and Putative Members were all “Bartenders” and/or “Servers” in

     Defendant’s hotel and bar, and performed the same or similar job duties as one another in

     that they provided food and beverage services to Defendant’s patrons and worked under

     the same conditions and subject to the same violations of the FLSA.

            70.     Many Putative Members regularly worked in excess of forty (40) hours

     during a workweek.

            71.     Putative Members were not exempt from receiving overtime pay and/or

     minimum wage at the federally mandated minimum wage rate under the FLSA.

            72.     As such, Putative Members are similar to Plaintiff in that they shared

     substantially similar job duties, compensation plan, and the denial of overtime and

     minimum wage.

            73.     Although the exact amount of damages may vary among Putative


                                                  11
Case 1:20-cv-23804-DPG Document 1 Entered on FLSD Docket 09/14/2020 Page 12 of 18



     Members, the damages for Putative Members can be easily calculated by a formula. The

     claims of all Putative Members arise from a common nucleus of facts. Liability is based

     on a systematic course of wrongful conduct by Defendant that caused harm to all Putative

     Members.

             74.    Plaintiff and the Putative Members were subjected to the same pay

     provisions in that they were all paid pursuant to the same “service charge”/tip and

     “commission” scheme, and were not compensated at least the proper minimum wage and

     overtime for all hours worked as a result of Defendant’s common policies and practices,

     including but not limited to the following:

                a. Plaintiff and other bartenders and/or servers were deprived of their tips
                   because same were improperly classified as a “service charge;”

                b. Plaintiff and other bartenders and/or servers were not paid an hourly or
                   direct wage for all of their hours worked, instead receiving their tips paid
                   back to them as “commission;”

                c. Plaintiff and other bartenders and/or servers were required to participate in
                   a mandatory tip pool, and part of the tip pool was diverted to the business
                   itself; and

                d. Plaintiff and other bartenders and/or servers were not paid proper overtime
                   premiums for their overtime hours.

             75.    Defendant’s uniform method of payment to Plaintiff and Putative

     Members resulted in a violation of the FLSA’s minimum and overtime wage provisions.

             76.    These policies and practices were applicable to Plaintiff and Putative

     Members.

             77.    Accordingly, the putative collective is properly defined as:

                All “Bartenders and/or Servers” who worked for Defendant at the
                Clevelander South Beach Hotel and Bar 1020 Ocean Dr., Miami
                Beach, FL 33139, at any time during the three years before this
                Complaint was filed and up to the present.

             78.    Defendant knowingly, willfully, or with reckless disregard carried out its


                                                   12
Case 1:20-cv-23804-DPG Document 1 Entered on FLSD Docket 09/14/2020 Page 13 of 18



     illegal pattern or practice of failing to pay minimum and overtime wages with respect to

     Plaintiff and the putative collective Members.

                                       COUNT I
                              RECOVERY OF MINIMUM WAGES

             79.    Plaintiff reincorporates and readopts all pertinent allegations contained

     within Paragraphs 1-78 above as though fully set forth herein.

             80.    Defendant was required to pay Plaintiff at least the applicable minimum

     wage for all hours worked.

             81.    Defendant failed to pay Plaintiff the applicable minimum wage for each

     hour worked for Defendant.

             82.    Defendant required its servers and bartenders employees to share tips as

     part of an invalid tip pool arrangement in which a portion of the pool was diverted to the

     business itself, in violation of the FLSA.

             83.    Because of these policies, Defendant violated the FLSA in that Plaintiff,

     and those similarly situated, have not been paid the full minimum wage for each hour

     worked during their employment.

             84.    Defendant had specific knowledge that they were paying sub-minimum

     wages to Plaintiff, but still failed to pay Plaintiff at least minimum wages.

             85.    Defendant willfully failed to pay Plaintiff the applicable minimum wage

     for one or more weeks of work contrary to 29 U.S.C. § 206.

             86.    Based upon information and belief, those similarly situated to Plaintiff

     were not paid proper minimum wage for each hour worked because they were subject to

     the same policies and practices applicable to Plaintiff, as described above.

             87.    As a direct and proximate result of Defendant’s deliberate underpayment

     of wages, Plaintiff has been damaged in the loss of minimum wages, as well as

                                                  13
Case 1:20-cv-23804-DPG Document 1 Entered on FLSD Docket 09/14/2020 Page 14 of 18



     contributions to the unlawful tip pool, for one or more weeks of work with Defendant.

             88.    As a result of these common policies, Plaintiff, and those similarly situated,

     are entitled to receive the full statutory minimum wage, in addition to disgorgement of tips

     paid into the unlawful tip pool, and liquidated damages.

             89.    Defendant knew its conduct violated the FLSA or acted in reckless

     disregard of the FLSA provisions.

             90.    Plaintiff and those similarly situated, are entitled to an award of reasonable

     attorney’s fees and costs pursuant to 29 U.S.C. §216(b).

                                    COUNT II
                       RECOVERY OF OVERTIME COMPENSATION

             91.    Plaintiff reincorporates and readopts all pertinent allegations contained

     within Paragraphs 1-78 above as though fully set forth herein.

             92.    In the three years preceding the filing of this Complaint, in one or more

     workweeks, Plaintiff and other similarly situated bartenders and/or servers worked hours

     in excess of forty (40) hours for which they were not compensated at the statutory rate of

     one and one-half their regular rates of pay, which, at a minimum, cannot lawfully be less

     than one and one-half times the lowest lawful minimum wage.

             93.    Plaintiff and other similarly situated bartenders and/or servers were, and

     are entitled to be paid at the statutory rate of at least one and one-half the lowest lawful

     minimum wage for all hours worked in excess of forty (40) hours in a workweek.

             94.    If a rate higher than the minimum wage is determined to be the applicable

     regular rate for Plaintiff and those similarly situated, then Plaintiff and Putative Members

     were, and are, entitled to be paid one and one-half times their regular rates of pay for

     each overtime hour worked.

             95.    Defendant’s actions were willful and/or showed reckless disregard for the

                                                  14
Case 1:20-cv-23804-DPG Document 1 Entered on FLSD Docket 09/14/2020 Page 15 of 18



     provisions of the FLSA as evidenced by its failure to compensate Plaintiff and other

     similarly situated bartenders and/or servers at a rate of at least one and one-half times the

     applicable minimum wage for all hours worked in excess of forty (40) hours per

     workweek, when it knew, or reasonably should have known, such was, and is due.

               96.   Due to common policies and practices described herein, Plaintiff and

     Putative Members suffered and continue to suffer damages and lost compensation for

     time worked over forty (40) hours per week, plus liquidated damages.

               97.   Plaintiff, and those similarly situated, are entitled to an award of

     reasonable attorney’s fees and costs pursuant to 29 U.S.C. §216(b).

                                          COUNT III
                                     DECLARATORY RELIEF

               98.   Plaintiff reincorporates and readopts all pertinent allegations contained

     within Paragraphs 1-78 above as though fully set forth herein.

               99.   Plaintiff and Defendant have a Fair Labor Standards Act dispute pending,

     which the Court has jurisdiction to hear pursuant to 28 U.S.C. § 1331, as a federal question

     exists.

               100. The Court also has jurisdiction to hear Plaintiff’s request for declaratory

     relief pursuant to the Declaratory Judgment Act. 28 U.S.C. §§ 2201-2202.

               101. Plaintiff may obtain declaratory relief.

               102. Defendant employed Plaintiff.

               103. Defendant is an enterprise.

               104. Plaintiff was individually covered by the FLSA.

               105. Plaintiff is entitled to overtime compensation pursuant to 29 U.S.C.

     §207(a)(1).

               106. Defendant did not rely on a good faith defense in its failure to abide by the

                                                   15
Case 1:20-cv-23804-DPG Document 1 Entered on FLSD Docket 09/14/2020 Page 16 of 18



     provisions of the FLSA.

              107. Plaintiff is entitled to an equal amount of liquidated damages.

              108. It is in the public interest to have these declarations of rights recorded.

              109. Plaintiff’s declaratory judgment action serves the useful purpose of

     clarifying and settling the legal relations at issue.

              110. The declaratory judgment action terminates and affords relief from

     uncertainty, insecurity, and controversy giving rise to the proceeding.

             WHEREFORE, Plaintiff respectfully requests that judgment be entered in her

     favor and against Defendant:

                     a.       Awarding Plaintiff minimum wage compensation in the amount
                              due to her for workweeks Plaintiff worked for Defendant at a rate
                              equivalent to the federal minimum wage;

                     b.       Awarding Plaintiff overtime compensation in the amount due to
                              her for Plaintiff’s hours worked in excess of forty (40) hours per
                              workweek while employed by Defendant;

                     c.       Awarding Plaintiff liquidated damages in an amount equal to the
                              minimum wage and/or overtime award;

                     d.       Awarding Plaintiff pre-judgment and/or post-judgment interest;

                     e.       Granting Plaintiff an Order, on an expedited basis, allowing her to
                              send Notice of this action, pursuant to 216(b), to those similarly
                              situated to Plaintiff;

                     f.       Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts
                              and practices complained of herein are in violation of the minimum
                              wage provisions and/or overtime wage provisions of the FLSA;

                     g.       Declaring Defendant failed to prove a good faith defense, and
                              Plaintiff is entitled to minimum wages, overtime wages, liquidated
                              damages, and reasonable attorneys’ fees pursuant to the FLSA;

                     h.       An award of costs and expenses of this action together with
                              reasonable attorneys’ and expert fees; and

                     i.       Ordering any other further relief the Court deems just and proper.



                                                     16
Case 1:20-cv-23804-DPG Document 1 Entered on FLSD Docket 09/14/2020 Page 17 of 18



                                              PRAYER


            For these reasons, Plaintiff respectfully requests that judgment be entered in her

     favor, and in favor of those similarly situated, awarding the following relief:

                    a.      An Order Conditionally Certifying this case as a collective action
                            in accordance with 29 U.S.C. § 216(b) with respect to the FLSA
                            claims set forth herein (Counts I and II);

                    b.      Certification of this action as a collective action and appointing
                            Plaintiff and her counsel to represent the Putative Members;

                    c.      An Order compelling Defendant to disclose the names, addresses,
                            telephone numbers and email addresses of all collective action
                            members and permitting Plaintiff to send notice of this action to all
                            those similarly situated individuals, including the publishing of
                            notice in a manner that is reasonably calculated to apprise the
                            collective members of their right by law to join and participate in
                            this lawsuit;

                    d.      An Order declaring that Defendant violated the FLSA and their
                            regulations;

                    e.      An Order declaring Defendant’s violations of the FLSA were
                            willful;

                    f.      An Order granting judgment in favor of Plaintiff and against
                            Defendant and awarding Plaintiff and Putative Members the full
                            amount of damages and liquidated damages available by law;

                    g.      An Order awarding attorneys’ fees and costs incurred by Plaintiff
                            in filing this action as provided by statute;

                    h.      Declaring, pursuant to 29 U.S.C. §§2201 and 2202, that the acts
                            and practices complained of herein are in violation of the
                            maximum hour and minimum wage provisions of the FLSA;

                    i.      Overtime compensation for all hours worked over forty in a
                            workweek at the applicable time-and-a-half rate;

                    j.      All unpaid wages for hours under forty at the applicable minimum
                            wage rate;

                    k.      Disgorgement of all misappropriated tips, whether characterized as
                            “service charges” or otherwise;

                    l.      An equal amount of all amounts awarded hereunder as liquidated


                                                  17
Case 1:20-cv-23804-DPG Document 1 Entered on FLSD Docket 09/14/2020 Page 18 of 18



                          damages as required under the FLSA;

                   m.     Such other relief to which Plaintiff and Members may be entitled,
                          at law or in equity.

                                         JURY DEMAND

        Plaintiff and Putative Members hereby demand trial by jury.

        Dated: September 14, 2020.

                                                Respectfully submitted,


                                                By: _/s/ Angeli Murthy_______________
                                                ANGELI MURTHY, Esq., B.C.S
                                                FL Bar No.: 088758
                                                E-Mail: Amurthy@forthepeople.com
                                                PAUL M. BOTROS, Esq.
                                                FL Bar No.: 0063365
                                                E-Mail: Pbotros@forthepeople.com
                                                MORGAN & MORGAN, P.A.
                                                8151 Peters Road, Suite 4000
                                                Plantation, Florida 33324
                                                Tel: 954-318-0268
                                                Fax: 954-327-3016
                                                Trial Counsel for Plaintiff




                                               18
